Exhibit 10.4

LOGO [g197574spartan_stores.jpg]

 

Award Recipient:   [Name]  

Original Grant Date:

  May 17, 2010    

Date of Revision

  June 15, 2011

Dear [Name]:

 

  Re: Amended and Restated Long-Term Executive Incentive Plan Award - Fiscal
Year 2011

This letter supersedes the prior letter furnished to you regarding the Fiscal
Year 2011 Long-Term Incentive Bonus. This letter changes the administration of
payouts in the event retirement, death, disability, or change in control.

I am pleased to inform you that Spartan Stores, Inc. (“Spartan”) has awarded to
you the opportunity to earn cash incentive compensation under the Executive Cash
Incentive Plan of 2010 (the “Plan”) for a multi-year Performance Period as
described in this letter. By accepting this award, you agree that the award is
subject to the terms and conditions of this letter and the Plan (which are
incorporated into this letter by reference). If there is any conflict between
the terms of the Plan and this letter, the terms of the Plan will control.
Capitalized terms not defined in this letter have the meanings given to them in
the Plan.

1. Target Bonus Amount. Your threshold, target, and maximum Long-Term Incentive
Bonus opportunity for the three-year period covering fiscal 2011, 2012 and 2013
were previously communicated to you. As discussed in more detail below, your
Long-Term Incentive Bonus, if any, will be paid if Spartan achieves at least the
threshold levels of performance specified by the Compensation Committee for the
applicable Performance Period and you satisfy the vesting requirements discussed
in this letter.

2. Performance Measurement and Performance Period. The amount of the Long-Term
Incentive Bonus paid to you will be determined by Spartan’s performance with
respect to two Performance Measurements: Earnings Per Share (“EPS”) and Return
on Invested Capital (“ROIC”). Sixty percent (60%) of your Long-Term Incentive
Bonus will be determined by Spartan’s EPS performance, and forty percent
(40%) of your Long-Term Incentive Bonus will be determined by Spartan’s ROIC
performance, in each case during the Performance Period set forth on the
following page:

 

Performance
Measurement

   Percentage of Long-
Term Incentive
Bonus  

Performance Period

  

Vesting Period

EPS*
   60%   1 year (fiscal 2011)    2 years after completion of the Performance
Period (paid after FYE 2013) ROIC**    40%   2 years (fiscal 2011 and 2012)    1
year after completion of the Performance Period (paid after FYE 2013)



--------------------------------------------------------------------------------

* For this measurement, EPS means Diluted Earnings per Share on a Consolidated
Net Earnings basis measured at the end of FY2011.

** For this measurement, ROIC means operating profit after tax, adjusted for
asset impairment, exit costs and LIFO expense, divided by total invested capital
(total assets plus LIFO reserve less cash and non-interest bearing current
liabilities) measured at the end of FY2012.

3. Performance Goals and Payouts. Your Long-Term Incentive Bonus will be
determined according to the matrix presented below. The levels of performance
for EPS and ROIC have been established by the Compensation Committee and will be
communicated to you separately. No Long-Term Incentive Bonus will be paid unless
Spartan achieves the threshold level of performance for at least one of the
Performance Measurements.

Earnings Per Share

 

Performance     Payout  

Level

   % of EPS Goal     % of Target  

—  

     <80 %      0.0 % 

Threshold

     80 %      10.0 % 

—  

     85 %      32.5 % 

—  

     90 %      55.0 % 

—  

     95 %      77.5 % 

Target

     100 %      100.0 % 

—  

     104 %      125.0 % 

—  

     108 %      150.0 % 

—  

     112 %      175.0 % 

Maximum

     ³116.3 %      200.0 % 

 

2



--------------------------------------------------------------------------------

ROIC

 

Performance     Payout  

Level

   % of ROIC GOAL     % of Target  

—  

     <97.3 %      0.0 % 

Threshold

     97.3 %      50.0 % 

—  

     98.0 %      62.5 % 

—  

     98.7 %      75.0 % 

—  

     99.3 %      87.5 % 

Target

     100 %      100.0 % 

—  

     100.9 %      133.3 % 

—  

     101.9 %      166.7 % 

Maximum

     ³102.7 %      200.0 % 

If Spartan’s actual performance achieved for either EPS or ROIC exceeds the
threshold level and falls between specified levels, then the Compensation
Committee may determine by interpolation the percentage of the Target Bonus that
will be paid. The evaluation of EPS and ROIC performance will exclude the events
or their effects set forth in Section 5.3 (a) through (h) of the Executive Cash
Incentive Plan of 2010.

4. Vesting Period. Your Long-Term Incentive Bonus covers a total period of three
years. Each component of your Long-Term Incentive Bonus earned according to the
matrix above, if any, will be subject to an additional vesting period during
which you must remain employed by Spartan or one of its subsidiaries (unless the
vesting period is terminated earlier in accordance with this letter and the
Plan). For the EPS component, the vesting period is two (2) years following
completion of the Performance Period, and for the ROIC component, the vesting
period is one (1) year following completion of the Performance Period. Except as
provided by the Plan and the terms of this letter, your Long-Term Incentive
Bonus, even if earned, will be forfeited if your employment terminates prior to
the expiration of the vesting.

5. Effect of Termination of Employment. Except as provided in this Section 5 and
Section 6 below, if your employment with Spartan is terminated for any reason,
you will forfeit any: (a) unearned Long-Term Incentive Bonus; (b) earned but
unvested Long-Term Incentive Bonus; and (c) earned and vested but unpaid
Long-Term Incentive Bonus. If your employment with Spartan terminates for
retirement, death or total disability your eligibility for a Long-Term Incentive
Bonus will be determined in accordance with the following table:

 

3



--------------------------------------------------------------------------------

Reason for

Termination

 

Timing of Termination

   

More than 12 Months

Remaining in

Performance Period

 

12 Months or Less

Remaining in

Performance Period

 

After Performance

Period, during vesting

period

Death or Total Disability   Your Target Bonus will be paid on a pro-rata basis
based on the number of full weeks you were employed during the Performance
Period. The Incentive Award will be paid no later than the 15th day of the third
month following the date of your death or total disability.   Following the
completion of the Performance Period, any earned Long-Term Incentive Bonus will
be paid based on actual performance results on a pro-rata basis based on the
number of full weeks you were employed during the Performance Period. The
Incentive Award will be paid no later than the 15th day of the third month
following the date of your death or total disability.   Any earned Long-Term
Incentive Bonus will be paid in full no later than the 15th day of the third
month following the date of your death or total disability. Retirement   Your
Long-Term Incentive Bonus, if any, will be the amount you would have earned had
you remained employed with Spartan for the Performance Period based on actual
performance results, paid on a pro-rated basis for the number of full weeks you
were employed during the Performance Period. The Incentive Award will be paid no
later than the 15th day of the third month following the date of the end of the
Performance Period.   Your Long-Term Incentive Bonus, if any, will be the amount
you would have earned had you remained employed with Spartan for the Performance
Period based on actual performance results, paid on a pro-rated basis for the
number of full weeks you were employed during the Performance Period. The
Incentive Award will be paid no later than the 15th day of the third month
following the date of the end of the Performance Period.   Any earned Long-Term
Incentive Bonus will be paid in full no later than the 15th day of the third
month following the date of your retirement.

 

4



--------------------------------------------------------------------------------

6. Change in Control.

(a) During Performance Period. Upon a Change in Control of Spartan Stores (as
defined in the Spartan Stores, Inc. Supplemental Executive Retirement Plan)
during the Performance Period, you will earn an Incentive Award equal to the
greater of the Target Bonus or the projected Incentive Award based on the
Company’s performance as of the date of the Change in Control, to be paid on a
pro-rata basis for the number of full weeks completed of the Performance Period
prior to the Change in Control. The Incentive Award will be paid no later than
the 15th day of the third month following the Change in Control.

(b) After Performance Period. Upon a Change in Control following the Performance
Period, any earned but unvested Incentive Award will be payable in full upon the
earliest to occur of the termination of your employment for any reason, the
applicable vesting date, or the date that is the 15th day of the third month
following the Change in Control.

7. Executive Severance Agreement. The Long-Term Incentive Bonus opportunity
described in this letter is not subject to the provisions of your Executive
Severance Agreement with the Company. In the event of a Change in Control, your
right to receive any portion of the Long-Term Incentive Bonus described in this
letter will be governed exclusively by the terms and conditions of this letter,
and you will not receive any additional payment for the Long-Term Incentive
Bonus under your Executive Severance Agreement.

8. Annual Incentive Award. You will be separately notified of your eligibility
to earn an annual incentive award for Fiscal 2011.

9. Compensation Committee Authority and Discretion. The Plan is administered and
interpreted by the Compensation Committee of the Board of Directors. The
Committee may provide that any evaluation of performance may include or exclude
special charges or extraordinary items. Although the Committee has authority to
exercise reasonable discretion to interpret the Plan and the performance goals,
it may not amend or waive any performance goal after the 90th day of the
Performance Period. The Committee has no authority or discretion to increase any
Long-Term Incentive Bonus.

10. Withholding. Spartan is entitled to withhold and deduct from your future
wages (or from other amounts that may be due and owing to you from Spartan), or
make other arrangements for the collection of, all legally required amounts
necessary to satisfy any and all federal, state, local and foreign withholding
and employment-related tax requirements attributable to a Long-Term Incentive
Bonus.

 

5



--------------------------------------------------------------------------------

11. Miscellaneous.

(a) This letter and your rights hereunder are subject to all the terms and
conditions of the Plan, as the same may be amended from time to time, as well as
to such rules and regulations as the Committee may adopt for administration of
the Plan. It is expressly understood that the Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan and this letter, all of which shall be binding
upon you.

(b) The Board may terminate, amend, or modify the Plan in accordance with the
terms of the Plan.

(c) This letter and the Plan shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective heirs, successors and
permitted assigns. This letter agreement shall not be modified except in a
writing executed by you and Spartan.

(d) This letter shall be governed by, and construed in accordance with, the laws
of the state of Michigan.

 

Very truly yours, /s/ Dennis Eidson Dennis Eidson President and Chief Executive
Officer

This Amended and Restated Long-Term Executive Incentive Plan Award is Accepted
and Agreed to by:

 

 

 

 

Date

5612314

 

6